Citation Nr: 1227044	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  07-39 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for ocular histoplasmosis with loss of central visual acuity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2010, the Veteran had a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  And that Veterans Law Judge of the Board subsequently, in April 2010, remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration.  That Veterans Law Judge since has retired from the Board, however, and the Veteran has indicated he wants another hearing before another Veterans Law Judge who will ultimately decide this appeal.  So the Board is again remanding this claim to the RO via the AMC.


REMAND

As support for his claim on appeal, the Veteran testified at a hearing at the RO in February 2010 before a Veterans Law Judge (VLJ) who is no longer employed at the Board, since having retired.  The law requires that the VLJ who conducts a hearing participate in the decision on appeal.  38 C.F.R. § 20.707 (2011).  So, in a June 2012 letter, the Veteran was advised of this and provided an opportunity for another hearing before a different VLJ pursuant to 38 C.F.R. §§ 20.707 and 20.717 (2011).  Later in June 2012, in response, he indicated he wants another Travel Board hearing.  So this additional hearing must be scheduled before deciding the appeal of his claim.  38 C.F.R. §§ 20.700, 20.704 (2011).


Accordingly, the claim is REMANDED for the following action:

Schedule the Veteran for another Travel Board hearing at the earliest opportunity.  Also advise him that he may have a videoconference hearing before the Board, instead, if he prefers and if it could be provided sooner.  Whichever he elects to have, notify him and his representative of the date, time, and location of the hearing, and put a copy of this letter in his claims file.  Once he has been provided this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


